         Case 5:20-mc-80152-WHO Document 40-1 Filed 01/27/21 Page 1 of 3



 1   DAVID BILSKER (Bar No. 152383)
     davidbilsker@quinnemanuel.com
 2   DAVID A. PERLSON (Bar No. 209502)
     davidperlson@quinnemanuel.com
 3
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
 4   50 California Street, 22nd Floor
     San Francisco, California 94111
 5   Telephone:     (415) 875-6600
     Facsimile:     (415) 875-6700
 6
     ANNE S. TOKER (admitted pro hac vice)
 7
     annetoker@quinnemanuel.com
 8   JOSEPH MILOWIC III (admitted pro hac vice)
     josephmilowic@quinnemanuel.com
 9   LUCAS BENTO (admitted pro hac vice)
     lucasbento@quinnemanuel.com
10   QUINN EMANUEL URQUHART & SULLIVAN, LLP
11   51 Madison Avenue, 22nd Floor
     New York, NY 10010
12   Telephone:   (212) 849-7000
     Facsimile:   (212) 849-7100
13
     Attorneys for Petitioners
14

15                                UNITED STATES DISTRICT COURT

16                               NORTHERN DISTRICT OF CALIFORNIA

17   IN RE APPLICATION OF LATVIA MGI TECH                    Case No. 5:20-mc-80152-WHO (TSH)
     SIA ET AL FOR AN ORDER TO TAKE
18   DISCOVERY FOR USE IN A FOREIGN
19   PROCEEDING PURSUANT TO 28 U.S.C. §                      PETITIONERS’ ADMINISTRATIVE
     1782                                                    MOTION TO FILE UNDER SEAL
20                                                           PORTIONS OF EXHIBITS B AND F TO
                                                             THE JOINT STATEMENT RE
21                                                           DISCOVERY DISPUTES
22

23

24

25

26

27

28


                          DECLARATION OF DAVID A. PERLSON IN SUPPORT OF ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                                  CASE NO. 5:20-MC-80152-WHO (TSH)
         Case 5:20-mc-80152-WHO Document 40-1 Filed 01/27/21 Page 2 of 3



 1          I, David A. Perlson, declare as follows:
 2          1.      I am a partner at the law firm Quinn Emanuel Urquhart & Sullivan, LLP, counsel for
 3   Petitioners Latvia MGI Tech SIA, MGI Tech Co., Ltd., MGI International Sales Co., Ltd., BGI
 4   Complete Genomics Hong Kong Co., Ltd., BGI-HongKong Co., Limited, BGI Tech Solutions
 5   (HongKong) Co., BGI Europe A/S, BGI Health (HK) Company Limited, Genoks Teknoloji Saghk
 6   Bilisim Turizm Hiz. Endiistriyel Makine Elektrik Elektronik Ithalat Ihracat San. Tic. Ltd. Sti.,
 7   Labema Oy, Comercial Rafer, SL, and Witec AG (collectively, “Petitioners”) in the above-captioned
 8   case. I am an attorney in good standing licensed to practice in California and before this Court. I
 9   am personally familiar with the facts stated herein and, if called as a witness, could testify
10   competently hereto.
11          2.      Pursuant to Civil Local Rule 79-5, I submit this declaration in support of Petitioners’
12   Administrative Motion to File Under Seal Portions of Exhibits B and F to the Joint Statement
13   regarding discovery disputes, filed concurrently herewith. In making this request, Petitioners have
14   carefully considered the relevant legal standard and policy considerations outlined in the Northern
15   District of California’s Civil Local Rule 79-5 and Judge Orrick’s Standing Order on Administrative
16   Motions to File Under Seal. Petitioners make this request with the good faith belief that certain
17   information sought to be sealed consists of Petitioners’ confidential information and that public
18   disclosure could cause competitive harm.
19          3.      Petitioners respectfully request that the Court seal the highlighted portions of the
20   Exhibits B and F, attached hereto as Exhibits B-1 and F-1, respectively. A redacted version of
21   Exhibits B and F is attached hereto as Exhibits B-2 and F-2, respectively.
22          4.      The information requested to be sealed contains Petitioners’ confidential information
23   regarding its highly-confidential, non-public agreements.
24          5.      This information has independent economic value from its confidentiality because,
25   inter alia, this information could be used by Petitioners’ competitors to alter their own plans for
26   product development and/or commercialization, time strategic litigation, focus their patent
27   prosecution strategies, undercut Petitioners’ marketing and sales strategies, draw conclusions about
28

                                                         1
                           DECLARATION OF DAVID A. PERLSON IN SUPPORT OF ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                                   CASE NO. 5:20-MC-80152-WHO (TSH)
         Case 5:20-mc-80152-WHO Document 40-1 Filed 01/27/21 Page 3 of 3



 1   the nature and size of Petitioners’ investments in various markets, or otherwise unfairly compete

 2   with Petitioners.

 3          I declare under penalty of perjury under the laws of the United States of America that the

 4   foregoing is true and correct.

 5   Executed on January 27, 2021, in Mill Valley, California.

 6
                                                         QUINN EMANUEL URQUHART & SULLIVAN
 7                                                       LLP
 8

 9                                                       By: /s/ David A. Perlson
                                                                 David A. Perlson
10

11                                                       Attorney for Petitioners

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28

                                                       -2-
                           DECLARATION OF DAVID A. PERLSON IN SUPPORT OF ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                                                                   CASE NO. 5:20-MC-80152-WHO (TSH)
